Exhibit Citibank (South Dakota), National Association Report on Assessment of Compliance with Applicable Servicing Criteria 1. Citibank (South Dakota), National Association (the "Asserting Party") is responsible for assessing compliance as of and for the 12-month period ending December 31, 2007 (the "Reporting Period"), with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as set forth in Appendix 1 hereto (such servicing criteria, excluding the criteria listed in the column titled "Inapplicable Servicing Criteria" on Appendix 1 hereto, the "Applicable Servicing Criteria") in connection with the servicing activities it performs with respect to the transactions covered by this report. The transactions covered by this report include all asset-backed securities transactions conducted by Citibank Credit Card Issuance Trust ("CCCIT") that were registered with the Securities and Exchange Commission pursuant to the Securities Act of 1933 where the related asset-backed securities were outstanding during the Reporting Period (the "Platform"), as listed in Appendix 2 hereto. 2. Except as set forth in paragraph 3 below, the Asserting Party used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess compliance with the Applicable Servicing Criteria as of December 31, 2007 and for the Reporting Period. 3. The criteria listed in the column titled "Inapplicable Servicing Criteria" on Appendix 1 hereto, are inapplicable to the Asserting Party based on the activities it performs with respect to the Platform. 4. Citibank N.A. ("CBNA"), an affiliate of the Asserting Party, is the paying agent of the classes of asset-backed securities listed on Appendix 2 hereto. CBNA has performed specific and limited activities with respect to the Platform. The Asserting Party has determined that CBNA is not considered a "servicer" as defined in Item 1101(j) of Regulation AB,and the Asserting Party elects to take responsibility for assessing compliance with the servicing criteria or portions of servicing criteria applicable to CBNA's activities as set forth in Appendix 1 hereto. The Asserting Party has policies and procedures in place designed to provide reasonable assurance that CBNA's activities comply in all material respects with the servicing criteria applicable to CBNA. 5. The Asserting Party has complied, in all material respects, with the Applicable Servicing Criteria as of December 31, 2007 and for the Reporting Period with respect to the Platform taken as a whole. 6. The Asserting Party has not identified and is not aware of any material instance of noncompliance by CBNA with the servicing criteria applicable to CBNA's activities as of December 31, 2007 and for the Reporting Period with respect to the Platform taken as a whole. 7. The Asserting Party has not identified any material deficiency in its policies and procedures to monitor the compliance by CBNA with the servicing criteria applicable to it as of December 31, 2007 and for the Reporting Period with respect to the Platform taken as a whole. 8. KPMG LLP, an independent registered public accounting firm, has issued an attestation report dated the date hereof on the Asserting Party’s assessment of compliance with the Applicable Servicing Criteria as of December 31, 2007 and for the Reporting Period. CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION By:/s/ Douglas C. Morrison Name:Douglas C. Morrison Title:Vice President and Chief Financial Officer Date:March 25, 2008 2 Appendix 1 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Regulation AB Reference Criteria Performed Directly by Asserting Party Performed by Affiliate for which Asserting Party is the Responsible Party General Servicing Considerations 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. X 1122(d)(1)(ii) If any material servicing activities are outsourced to third parties, policies and procedures are instituted to monitor the third party's performance and compliance with such servicing activities. X 1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a back-up servicer for the pool assets are maintained. X 1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. X Cash Collection and Administration 1122(d)(2)(i) Payments on pool assets are deposited into the appropriate custodial bank accounts and related bank clearing accounts no more than two business days following receipt, or such other number of days specified in the transaction agreements. X 1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. X 1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. X 1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve accounts or accounts established as a form of overcollateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. X 3 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Regulation AB Reference Criteria Performed Directly by Asserting Party Performed by Affiliate for which Asserting Party is the Responsible Party 1122(d)(2)(v) Each custodial account is maintained at a federally insured depository institution as set forth in the transaction agreements. For purposes of this criterion, "federally insured depository institution" with respect to a foreign financial institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act. X 1122(d)(2)(vi) Unissued checks are safeguarded so as to prevent unauthorized access. X 1122(d)(2)(vii) Reconciliations are prepared on a monthly basis for all asset-backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations: (A) are mathematically accurate; (B) are prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (C) are reviewed and approved by someone other than the person who prepared the reconciliation; and (D) contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. X 4 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Regulation AB Reference Criteria Performed Directly by Asserting Party Performed by Affiliate for which Asserting Party is the Responsible Party Investor Remittances and Reporting 1122(d)(3)(i) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports (A) are prepared in accordance with timeframes and other terms set forth in the transaction agreements; (B) provide information calculated in accordance with the terms specified in the transaction agreements; (C) are filed with the Commission as required by its rules and regulations; and (D) agree with investors' or the trustee's records as to the total unpaid principal balance and number of pool assets serviced by the Servicer. X 1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. X* X* 1122(d)(3)(iii) Disbursements made to an investor are posted within two business days to the Servicer's investor records, or such other number of days specified in the transaction agreements. X* X* 1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. X* X* *Citibank (South Dakota), National Association (the “Asserting Party”) was responsible for the allocation of funds due to investors in accordance with the timeframes, distribution priority and other terms set forth in the transaction agreements.
